Exhibit 10.45

 

MASTER ATM AGREEMENT

 

THIS AGREEMENT is entered into on this 1st day of March 2008 in Clark County,
State of Nevada, by and between E-T-T, Inc., a Nevada corporation (Hereinafter
“E-T-T”), and Terrible Herbst, Inc., a Nevada corporation (Hereinafter “TH”), on
the conditions set forth below.

 

WHEREAS, E-T-T is engaged in the business of placing, operating and maintaining
automated teller machines (“ATM”) in businesses throughout Nevada;

 

WHEREAS, TH is engaged in the operation of convenience stores in the State of
Nevada;

 

WHEREAS E-T-T has operated ATM’s in TH locations pursuant to verbal agreement
for over 10 years on the same terms contained herein; and

 

WHEREAS, E-T-T and TH desire to enter into an ATM Agreement for all locations
currently operated by TH and any and all future TH locations;

 

THEREFORE, E-T-T and TH hereby agree as follows:

 

I.                      EXCLUSIVITY:          E-T-T is hereby granted the
exclusive right during the term of this Agreement to install, operate, and
maintain ATM’s at the TH locations set forth in Exhibit “A” hereto, as well as,
all additional convenience store locations opened by TH during the term hereof,
subject to the terms and conditions set forth herein. This right is given for
consideration herein set forth and is coupled with an interest.

 

II.                     TERM:      The term of this agreement shall be for a
period of one (1) year, commencing on March 1, 2008. The opening of any
additional convenience stores shall not effect the initial term of the
Agreement, nor any renewals terms.

 

1

--------------------------------------------------------------------------------


 

III.                   INSTALLATION AND MAINTENANCE OF ATM’S:  E-T-T shall
install one ATM at each TH location. E-T-T agrees to be available 24-hours a day
to provide service and maintenance to the ATM’s installed at the TH locations.
TH shall permit E-T-T access to the gaming devices at all reasonable times for
purposes of maintenance or other inspection. E-T-T agrees to keep each ATM
loaded with the appropriate amount of currency to ensure customers of TH have
access to use cash at all time.

 

IV.                   LEASE PAYMENTS: E-T-T agrees to pay to TH fifty cents
($.50) for each cash withdrawal transaction processed by the installed ATM’s
based on a current transaction fee of $2.50 currently charged by E-T-T to its
customers. Should E-T-T increase this amount, TH shall be entitled to 50% of any
such increase.

 

V.                     TAXES AND LICENSE FEES:           E-T-T shall be
responsible for the taxes and license fees directly relating to the operation of
the ATM’s at the TH locations.

 

VI.                   INSURANCE:       TH shall be responsible for maintaining
adequate property and liability insurance for the location. E-T-T shall be
listed as the sole loss payee for the ATM’s on the policy. A copy of the
certificate of insurance and/or policy shall be provided to E-T-T at the
commencement of this Agreement and upon an annual basis or upon request of
E-T-T.

 

VII.                  TERMINATION:          E-T-T may terminate and cancel this
Agreement upon thirty (30) days written notice to TH. In the event TH should
cease operating its convenience stores, a receiver is appointed to the business,
an insolvency or bankruptcy

 

2

--------------------------------------------------------------------------------


 

proceeding is commenced, or the business is sold or otherwise transferred, E-T-T
shall have the sole option of immediately terminating this Agreement. For
purposes of termination, this Agreement is to be construed as both a financial
accommodation and a personal services contract.

 

VIII.                 RENEWAL: This Agreement shall automatically be renewed at
the end of the initial term for consecutive and repetitive terms of one year,
unless either party shall notify the other, in writing, at least thirty (30)
days prior to the end of the term.

 

IX.                   ACCOUNTING & AUDIT RIGHTS:  HGI will provide TH with a
monthly accounting of all transactions processed thru the ATM’s installed at the
TH locations. TH has the right on a yearly basis, at its own expense, to audit
the books and records of HGI as they apply to the ATM transactions forth in this
Agreement. Should those books and records have a discrepancy of more than 5%
from the monthly accounting provided, HGI shall repay that amount and reimburse
TH for the audit.

 

X.                    GOVERNING LAW:  This Agreement shall be governed and
construed pursuant to the laws of the State of Nevada.

 

XI.                   ENTIRE AGREEMENT:      This Agreement comprises the entire
understanding between the parties hereto concerning the operation of ATM’s at
the locations and may not be altered, modified or revised except in writing
signed by both parties.

 

3

--------------------------------------------------------------------------------


 

XII.                  NOTICE:          Any notice required pursuant to this
Agreement shall be deemed sufficiently given if sent by certified or registered
mail, return receipt requested, postage prepaid and addressed as follows:

 

 

TO: E-T-T, INC.

 

 

3440 W. Russell Road

 

 

Las Vegas, Nevada 8911
Attn: Mr. Edward J. Herbst

 

 

 

 

With a copy to:

 

 

Mr. Sean T. Higgins, Esq.
General Counsel, E-T-T, Inc.
5195 Las Vegas Blvd. S.

 

 

Las Vegas, Nevada 89119

 

 

 

 

TO: TH

 

 

c/o Jerry Herbst

 

 

5195 Las Vegas Blvd. S. Las

 

 

Vegas, Nevada 89119

 

XIII.                SUCCESSORS AND ASSIGNS:        It is mutually agreed upon
by the parties that the terms, conditions and promises herein are mutually
binding, and shall extend and be binding and inure to the benefit of E-T-T and
TH, and their respective heirs, executors, administrators, successors, and
assigns. It is agreed between the parties that all ATM’s installed by E-T-T at
TH are the sole property of E-T-T, and shall not by act of law or other
agreement become security for any obligation, subject to execution by
creditor’s, or fixtures of any TH location. In the event of a breach of this
Agreement by TH, in addition to any other remedy at law or equity, E-T-T may
enter upon the premises of TH and take its equipment. The ATM’s installed at the
TH location shall remain personal property regardless of any attachments or
connections made to the realty.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have set their hands as of the day, month
and year first above written.

 

E-T-T, INC.

 

TERRIBLE HERBST, INC.

 

 

 

 

 

 

 

/s/ Edward Herbst

 

/s/ Jerry Herbst

EDWARD HERBST

 

JERRY HERBST

Chief Executive Officer

 

President

 

5

--------------------------------------------------------------------------------